Citation Nr: 9921165	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a right shoulder 
condition.

3.  Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1981 to April 
1984.

This appeal arises from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims seeking 
entitlement to service connection for a low back disorder, a 
right shoulder disorder, and post traumatic stress disorder.  


FINDING OF FACT

The claims file does not contain competent evidence showing that 
the veteran has post traumatic stress disorder, or that he has a 
low back disorder, or a right shoulder disorder related to 
service by competent evidence.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for a 
low back disorder, a right shoulder disorder, and post traumatic 
stress disorder are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).






REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has a low back disorder, a right 
shoulder disorder and post-traumatic stress disorder (PTSD) as a 
result of his service.  In April 1995, the RO denied the 
veteran's claims.  In March 1997, the Board remanded the claims 
for additional development.  Of particular note, the RO was 
requested to contact the National Personnel Records Center (NPRC) 
and attempt to obtain hospital records to verify the veteran's 
claim that he received psychiatric treatment at the 3d Armored 
Division's Mental Health Clinic at Kirchgoens, Germany.  However, 
a response from the NPRC, dated in June 1997, indicates that no 
additional service medical records were on file.  After the 
remainder of the Board's requested development was attempted or 
otherwise carried out, the RO affirmed its denials of the claims 
in September 1998.  The veteran was afforded a hearing in March 
1999.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  If a 
condition noted during service is not shown to be chronic, then 
generally a continuity of symptoms after service is required for 
service connection. 38 C.F.R. § 3.303(b).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
incurred during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a condition as 
to which, under current case law, lay observation is competent.  
If the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The initial question in these cases is whether the veteran has 
presented well grounded claims for service connection.  In this 
regard, the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial individual 
that the claim is well grounded.  That is, the claims must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an inservice 
disease or injury and the current disability.  Where the 
determinative issue involves medical causation, competent medical 
evidence to the effect that the claim is plausible is required.  
See Epps v. Gober, 126 F.3d 1464 (1997). 

I.  Low Back and Right Shoulder

The veteran's service medical records show that in January 1982, 
he was treated for complaints of shoulder pain after he fell and 
hit the back of his right shoulder.  The assessment was AC 
(acromioclavicular) separation.  His right arm was apparently 
placed in a sling, and he was released in good condition that 
same day.  In November 1983, the veteran was treated for back 
pain.  The assessment was back strain.  He was apparently advised 
to use a heating pad and not to do any heavy lifting for the rest 
of the day.  The remainder of the service medical records are 
silent as to complaints, treatment or a diagnosis involving the 
right shoulder or low back.  An examination report, dated in 
December 1983, shows that the veteran's upper and lower 
extremities, and his spine and musculoskeletal system, were 
clinically evaluated as normal.  An accompanying report of 
medical history shows that the veteran denied having a "painful 
or 'trick' shoulder or elbow," or recurrent back pain.

The post-service medical evidence includes a VA outpatient 
treatment report, dated in July 1990, and VA hospital reports, 
dated in August 1990, July 1991, November 1993 and December 1994.  
These records collectively show that the veteran was diagnosed 
with lumbar strain and chronic low back pain; he stated that he 
had previously injured his back in the late 1980's with treatment 
that included physical therapy three times per week.  A VA X-ray 
report in July 1990, shows a notation of an injury previous to 
admission, one year earlier, and a finding of spina bifida 
occulta involving the first sacral vertebra.  Of note with 
respect to the veteran's claim for a right shoulder condition, a 
VA hospital report in December 1993 includes a diagnosis of right 
shoulder pain.

A record from Gary Smothers, D.O., dated in August 1993, shows 
that the veteran sought treatment for back pain after he strained 
his back one to two weeks' earlier while moving furniture.  The 
assessment was back strain.  

A report from the Sports and Preventative Medicine Corporation, 
dated in December 1993, shows that the veteran was receiving 
physical therapy, and that he was diagnosed with lumbosacral 
strain.

Records from the Social Security Administration (SSA), dated in 
January 1994, show that the veteran was given a secondary 
diagnosis of back strain.  

A VA general medical examination report, dated in February 1995, 
is remarkable for a diagnosis of minimal osteoarthritis of the 
right shoulder, and a finding of no pathology of the lumbar 
spine.  

In written statements and testimony from his hearings in March 
1996 and March 1999, the veteran contends that he hurt his back 
when a crate of artillery shells broke open and a round hit him 
in the back.  He further contends that he injured his right 
shoulder while playing football. 

The veteran's service medical records show that he was treated 
for an AC separation in January 1982, and for back pain in 
November 1983.  These were apparently acute conditions, as 
evidenced by the lack of subsequent treatment during service, and 
the findings of normal upper extremities and a normal spine and 
musculoskeletal system on the December 1983 service examination 
report.  The first post-service medical evidence of a low back 
disorder is the VA outpatient treatment report in July 1990 or 
some six years after separation from service.  The earliest post-
service medical evidence of a right shoulder disorder is the 
diagnosis of right shoulder pain found in the December 1993 VA 
hospital report.  Furthermore, the claims file does not contain 
competent evidence of a nexus or link between any current low 
back condition (to include low back strain), or a right shoulder 
condition (to include right shoulder pain or osteoarthritis of 
the right shoulder), and the veteran's service.  

Moreover, the medical records show that on several occasions the 
veteran reported that he received an intercurrent injury to his 
back in the late 1980's.  This injury was apparently serious 
enough to require a course of physical therapy.  There is also 
evidence of another intercurrent low back injury in August 1993 
with subsequent physical therapy.  Furthermore, to the extent 
that the veteran may have spina bifida occulta, the Court has 
held that this is a congenital condition, which is noncompensable 
under applicable law.  Firek v. Derwinski, 3 Vet. App. 145, 146 
(1992).  

In addition, there is no evidence of arthritis of the right 
shoulder within a year of separation from service upon which to 
afford service connection under the presumptive provisions of 
38 C.F.R. §§ 3.307, 3.309.  Finally, the record does not include 
any medical opinion linking the continuity of symptoms reported 
by the veteran to either of the claimed disabilities, so as to 
well-ground any of the claims under Savage v. Gober, 10 Vet. 
App. 488 (1997).  Accordingly, the veteran's claims for a low 
back condition, and a right shoulder condition, are not well 
grounded and must be denied.

II.  PTSD

The veteran's service medical records show that in December 1983, 
he was seen at a mental health clinic for a psychiatric 
evaluation, with no other information provided.  The remainder of 
the service medical records are silent as to complaints, 
treatment or a diagnosis involving a psychiatric condition.  An 
examination report, dated in December 1983, shows that his 
psychiatric condition was clinically evaluated as normal.  An 
accompanying report of medical history shows that the veteran 
denied having nervous trouble of any sort, and that he indicated 
that he had "depression or excessive worry."

The claims file contains several VA hospital reports, and 
associated records, dated between 1990 and 1994, as well as 
records from Saint Joseph's Hospital, dated in 1992, and the 
McLaren Regional Medical Center, dated between 1992 and 1993.  
These records collectively show that the veteran has been 
admitted for psychiatric symptoms, to include treatment for 
substance abuse, drug overdoses, and suicidal gestures, on 
several occasions.  The diagnoses include depression, dysthymia, 
adjustment disorder, cocaine dependency, and polysubstance abuse.  
There are also several diagnoses of personality disorders.  These 
records, as well as a statement received by the veteran in 
February 1995, include the veteran's reports that he was 
physically and sexually abused as a child.

A VA PTSD examination report, dated in February 1995, shows that 
the veteran's Axis I diagnosis was dysthymia, chronic and acute, 
moderate severity, and that his Axis II diagnosis was substance-
dependent and immature personality disorder.  The examiner 
specifically ruled out PTSD.

SSA records show that in January 1994, the veteran was found to 
be disabled as of August 1990, with a primary diagnoses of 
dysthymia.  The primary diagnosis was changed to major depression 
in November 1997.

In written statements, and at his hearings in March 1996 and 
March 1998, the veteran argues that he has PTSD as a result of 
three stressors or types of stressors during his service in 
Germany.  First, he argues that he witnessed a friend run over by 
a tank.  Second, he argues that he was harassed after he refused 
to assist his superiors when they wanted to throw away motor 
vehicle parts in order for his unit to pass an upcoming 
inspection.  Specifically, he stated that he was threatened and 
cut on the chin with a knife, and that he was forced to stand at 
attention in the cold without his shoes on for several hours.  
Finally, he stated that on one occasion he had to guard an 
ammunition supply after a lieutenant placed a damaged artillery 
round in it.  

In March 1999, the Board received several service letters of 
appreciation and commendation addressed to the veteran, or his 
unit, prior to his service in Germany.  This evidence was 
accompanied by a waiver of his right to have this evidence 
reviewed by the RO.  See 38 C.F.R. § 20.1304(c) (1998).  The 
veteran essentially asserts that this evidence is circumstantial 
proof which shows that he was an exemplary soldier whose 
psychiatric condition deteriorated after his stressors occurred 
during his service in Germany.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Applicable regulations 
provide that service connection for PTSD requires medical 
evidence of a clear diagnosis, a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

Based on  the evidence of record, the veteran's claim is not 
well-grounded for lack of competent evidence showing that the 
veteran has PTSD.  In reaching this decision, the Board has 
considered whether a social worker's assessment in a December 
1993 VA outpatient report, to the effect that the veteran "has 
symptoms consistent with PTSD," may serve as a diagnosis to 
render the claim well grounded.  However, this assessment is too 
uncertain in its terms, and lacks the necessary indicia of 
reliability, to constitute a clear PTSD diagnosis as contemplated 
by 38 C.F.R. § 3.304(f).  Apart from the inconclusive language of 
the assessment, the Board points out that the veteran was 
receiving treatment for substance abuse at the time the 
assessment was written, and that there is no indication that the 
social worker reviewed the veteran's claims file prior to the 
assessment.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993). 

In addition, the December 1993 report shows that the social 
worker ultimately referred the veteran to a psychiatrist for an 
evaluation.  However, a VA intake assessment, dated in January 
1994, shows that the veteran was put into a substance abuse 
program.  He was subsequently diagnosed with a number of 
substance abuse disorders, as well as several other psychiatric 
disorders apart from PTSD.  In addition, the social worker 
attributed the veteran's symptoms to sexual abuse from childhood, 
such that even if the assessment were accepted as a clear PTSD 
diagnosis the  claim would still not be well grounded because 
such stressors are unrelated to service.  Accordingly, competent 
evidence showing that the veteran has PTSD has not been 
presented, and the claim must be denied as not well grounded.  

III.  Conclusion

The only other evidence that the veteran has PTSD, or that there 
is a link between a low back condition (to include low back 
pain), or a right shoulder condition (to include right shoulder 
pain and osteoarthritis of the right shoulder), and his service, 
are his statements.  However, what is lacking to well-ground the 
present claims is competent evidence showing that the veteran has 
PTSD, and competent evidence of a link between a current low back 
condition, or right shoulder condition, and his service.  The 
veteran, as a lay person untrained in the fields of medicine, is 
not competent to offer an opinion as to a diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
sum, the Board must conclude that the veteran's claims are not 
well-grounded.  38 U.S.C.A. § 5107(a).  

Although the Board has considered and denied this appeal on a 
ground different from that of the RO, the veteran has not been 
prejudiced by the decision.  This is because in assuming that the 
claims were well grounded, the RO accorded the claimant greater 
consideration than his claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
To remand these claims to the RO for consideration of the issue 
of whether the appellant's claims are well grounded would be 
pointless and, in light of the law cited above, would not result 
in determinations favorable to him.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  When an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).


ORDER

Entitlement to service connection for a low back condition, a 
right shoulder condition and PTSD is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

